EXHIBIT 10.20

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of June 21, 2007
(the “Effective Date”) between SILICON VALLEY BANK, a California corporation and
with a loan production office located at 4445 Eastgate Mall Boulevard, Suite
110, San Diego, California 92121 (“SVB”), as agent (the “Agent”), and the
Lenders listed on Schedule 1.1 thereof and otherwise party hereto, including
without limitation, SVB, OXFORD FINANCE CORPORATION, (“Oxford”), ATEL VENTURES,
INC. (“ATEL”) and CRYOCOR, INC., a Delaware corporation (“Borrower”), provides
the terms on which Lenders shall lend to Borrower and Borrower shall repay
Lenders. The parties agree as follows:

1 ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP, with the
exception of the effects of FAS 123A. Capitalized terms not otherwise defined in
this Agreement shall have the meanings set forth in Section 13. All other terms
contained in this Agreement, unless otherwise indicated, shall have the meaning
provided by the Code to the extent such terms are defined therein.

2 LOAN AND TERMS OF PAYMENT

2.1 Promise to Pay. Borrower hereby unconditionally promises to pay Lenders the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement.

2.1.1 Term Loan.

(a) Availability. Subject to the terms and conditions of this Agreement, during
the First Draw Period, Lenders agree, severally and not jointly, to make one
(1) Term Loan available to Borrower in an amount up to Six Million Dollars
($6,000,000.00), according to each Lender’s pro-rata share of the Term Loan
based upon the respective Commitment Percentage of each Lender, as evidenced by
Secured Promissory Notes in favor of each Lender. During the Second Draw Period,
Lenders agree, severally and not jointly, to make one (1) Term Loan available to
Borrower in an amount up to Eight Million Dollars ($8,000,000.00), according to
each Lender’s pro rata share of the Term Loan based upon the respective
Commitment Percentage of each Lender, as evidenced by Secured Promissory Notes
in favor of each Lender. After repayment, no Term Loan may be re-borrowed.

(b) Interest Payments. Commencing on the first Payment Date of the month
following the month in which the Funding Date occurs, Borrower shall make
monthly payments of accrued interest at the rate set forth in Section 2.2(a).

(c) Repayment. Commencing on the Amortization Date, and continuing on the
Payment Date of each month thereafter, for each Term Loan, Borrower shall make
consecutive equal monthly payments of principal and interest to each Lender, as
calculated by the Agent based upon: (1) the amount of the Term Loan multiplied
by each Lender’s Commitment Percentage, (2) the effective rate of interest, as
determined in Section 2.2(a), and (3) a repayment schedule equal to thirty
(30) months. All unpaid principal and accrued interest with respect to each Term
Loan is due and payable in full on the Term Loan Maturity Date with respect to
such Term Loan. Payments received after 12:00 noon Pacific time are considered
received at the opening of business on the next Business Day. A Term Loan may
only be prepaid in accordance with Sections 2.1.1(d) and 2.1.1(e).

(d) Mandatory Prepayment Upon an Acceleration. If a Term Loan is accelerated
following the occurrence of an Event of Default or otherwise, Borrower shall
immediately pay to Lenders an amount equal to the sum of: (i) all outstanding
principal plus accrued interest, (ii) the Prepayment Fee, plus (iii) all other
sums, that shall have become due and payable, including interest at the Default
Rate with respect to any past due amounts.



--------------------------------------------------------------------------------

(e) Permitted Prepayment of Loans. Borrower shall have the option to prepay all,
but not less than all, of the Term Loans advanced by Lenders under this
Agreement, provided Borrower (i) provides written notice to Agent of its
election to prepay the Term Loans at least thirty (30) days prior to such
prepayment, and (ii) pays, on the date of such prepayment (A) all outstanding
principal plus accrued interest, (B) the Prepayment Fee, plus (C) all other
sums, that shall have become due and payable, including interest at the Default
Rate with respect to any past due amounts.

2.2 Payment of Interest on the Credit Extensions.

(a) Interest Rate. Subject to Section 2.2(b), the principal amount outstanding
under the Term Loans shall accrue interest at a fixed per annum rate equal to
the Basic Rate, determined by Agent as of the applicable Funding Date, which
interest shall be payable monthly in accordance with Section 2.2.(e).

(b) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five percentage points above the rate that is otherwise applicable thereto
(the “Default Rate”). Payment or acceptance of the increased interest rate
provided in this Section 2.2(b) is not a permitted alternative to timely payment
and shall not constitute a waiver of any Event of Default or otherwise prejudice
or limit any rights or remedies of Agent.

(c) 360-Day Year. Interest shall be computed on the basis of a 360-day year
comprising twelve (12) months consisting of thirty (30) days.

(d) Debit of Accounts. Agent may debit any of Borrower’s deposit accounts,
including the Designated Deposit Account, for principal and interest payments or
any other amounts Borrower owes Lenders under the Loan Documents when due
(unless other arrangements are made for Borrower to make certain principal and
interest payments to any Lender, as provided in Section 2.1.1(c)). These debits
shall not constitute a set-off.

(e) Payments. Unless otherwise provided, interest is payable monthly on the
Payment Date of each month. Payments of principal and/or interest received after
12:00 noon Pacific time are considered received at the opening of business on
the next Business Day. When a payment is due on a day that is not a Business
Day, the payment is due the next Business Day and additional fees or interest,
as applicable, shall continue to accrue.

2.3 Secured Promissory Notes. Each Term Loan shall be evidenced by a Secured
Promissory Note in the form attached as Exhibit D hereto (each a “Secured
Promissory Note”), and shall be repayable as set forth herein. The Borrower
irrevocably authorizes each Lender to make or cause to be made, on or about the
Funding Date of any Term Loan or at the time of receipt of any payment of
principal on such Lender’s Secured Promissory Note, an appropriate notation on
such Lender’s Secured Promissory Note Record reflecting the making of such Term
Loan or (as the case may be) the receipt of such payment. The outstanding amount
of each Term Loan set forth on such Lender’s Secured Promissory Note Record
shall be prima facie evidence of the principal amount thereof owing and unpaid
to such Lender, but the failure to record, or any error in so recording, any
such amount on such Lender’s Secured Promissory Note Record shall not limit or
otherwise affect the obligations of the Borrower hereunder or under any Secured
Promissory Note to make payments of principal of or interest on any Secured
Promissory Note when due. Upon receipt of an affidavit of an officer of a Lender
as to the loss, theft, destruction, or mutilation of its Secured Promissory
Note, the Borrower shall issue, in lieu thereof, a replacement Secured
Promissory Note in the same principal amount thereof and of like tenor.

2.4 Fees. Borrower shall pay to Agent:

(a) Commitment Fee. A fully earned, non-refundable commitment fee of Seventy
Thousand Dollars ($70,000.00) (the “Commitment Fee”) to be shared between the
Lenders pursuant to their respective Commitment Percentages, which fee has
previously been paid by the Borrower and prior receipt of which is hereby
acknowledged by the Lenders;

(b) Prepayment Fee. The Prepayment Fee, when due hereunder;



--------------------------------------------------------------------------------

(c) Lenders’ Expenses. All Lenders’ Expenses (including reasonable attorneys’
fees and expenses, plus expenses, for documentation and negotiation of this
Agreement) incurred through and after the Effective Date, when due; and

(d) Good Faith Deposit. Borrower has paid to Agent prior to the Effective Date,
a Good Faith Deposit of Seventy Thousand Dollars ($70,000.00) (the “Good Faith
Deposit”) to initiate Lenders’ due diligence review process which shall be
credited against the Commitment Fee set forth is subsection (a) above.

2.5 Additional Costs. If any new law or regulation increases Lender’s costs or
reduces its income for any loan, Borrower shall pay the increase in cost or
reduction in income or additional expense; provided, however, that Borrower
shall not be liable for any amount attributable to any period before 180 days
prior to the date Agent notifies Borrower of such increased costs. Each Lender
agrees that it shall allocate any increased costs among its customers similarly
affected in good faith and in a manner consistent with such Lender’s customary
practice.

3 CONDITIONS OF LOANS

3.1 Conditions Precedent to Initial Credit Extension. Each Lender’s obligation
to make the initial Credit Extension is subject to the condition precedent that
Borrower shall consent to or shall have delivered, in form and substance
satisfactory to Lenders, such documents, and completion of such other matters,
as Lenders may reasonably deem necessary or appropriate, including, without
limitation:

(a) duly executed original signatures to the Loan Documents to which Borrower is
a party;

(b) duly executed original signatures to the Control Agreement[s];

(c) duly executed original Secured Promissory Notes in favor of each Lender
according to its Commitment Percentage in amounts not to exceed the Term Loans;

(d) Operating Documents and a good standing certificate of Borrower certified by
the Secretary of State of the State of Delaware as of a date no earlier than
thirty (30) days prior to the Effective Date;

(e) duly executed original signatures to the completed Borrowing Resolutions for
Borrower;

(f) Agent shall have received certified copies, dated as of a recent date, of
financing statement searches, as Agent shall request, accompanied by written
evidence (including any UCC termination statements) that the Liens indicated in
any such financing statements either constitute Permitted Liens or have been or,
in connection with the initial Credit Extension, will be terminated or released;

(g) evidence satisfactory to Agent that the insurance policies required by
Section 6.5 hereof are in full force and effect, together with appropriate
evidence showing loss payable and/or additional insured clauses or endorsements
in favor of Agent, for the ratable benefit of the Lenders;

(h) a list of Borrower’s major equipment Collateral by make, model, serial
number, purchase price, purchase date and location, provided, however, Borrower
agrees that this list is not intended in any way to limit Lender’s security
interest only to items of equipment Collateral so listed;

(i) Payoff Letter from Horizon Technology Funding Company LLC; and

(j) payment of the fees and Lenders’ Expenses then due as specified in
Section 2.4 hereof.

3.2 Conditions Precedent to all Credit Extensions. The obligation of each Lender
to make each Credit Extension, including the initial Credit Extension, is
subject to the following:

(a) except as otherwise provided in Section 3.4, timely receipt of an executed
Payment/Advance Form;



--------------------------------------------------------------------------------

(b) the representations and warranties in Section 5 shall be true, correct and
complete in all material respects on the date of the Payment/Advance Form and on
the Funding Date of each Credit Extension; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Default or Event of Default shall
have occurred and be continuing or result from the Credit Extension. Each Credit
Extension is Borrower’s representation and warranty on that date that the
representations and warranties in Section 5 remain true in all material
respects; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date; and

(c) in such Lender’s sole discretion, there has not been any material impairment
in the general affairs, management, results of operation, financial condition or
the prospect of repayment of the Obligations, nor has there been any material
adverse deviation by Borrower from the most recent business plan of Borrower
presented to and accepted by Agent.

3.3 Covenant to Deliver. Borrower agrees to deliver to Agent each item required
to be delivered to Agent under this Agreement as a condition to any Credit
Extension. Borrower expressly agrees that the extension of a Credit Extension
prior to the receipt by Agent of any such item shall not constitute a waiver by
Lenders of Borrower’s obligation to deliver such item, and any such extension in
the absence of a required item shall be in Agent’s sole discretion.

3.4 Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of a Term Loan set forth in this Agreement,
to obtain a Term Loan, Borrower shall notify Agent (which notice shall be
irrevocable) by electronic mail, facsimile, or telephone by 12:00 noon Pacific
time five (5) Business Days prior to the date the Term Loan is to be made.
Together with any such electronic or facsimile notification, Borrower shall
deliver to Agent by electronic mail or facsimile a completed Payment/Advance
Form executed by a Responsible Officer or his or her designee. Upon receipt of a
Payment/Advance Form, Agent shall promptly provide a copy of the same to each
Lender. Agent may rely on any telephone notice given by a person whom Agent
believes is a Responsible Officer or designee. On the Funding Date, each Lender
shall credit and/or transfer (as applicable) to Borrower’s Designated Deposit
Account, an amount equal to its Commitment Percentage multiplied by the amount
of the Term Loan.

4 CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest. Borrower hereby grants Agent, for the ratable
benefit of the Lenders, and to each Lender, to secure the payment and
performance in full of all of the Obligations, a continuing security interest
in, and pledges to Agent, for the ratable benefit of the Lenders, and to each
Lender, the Collateral, wherever located, whether now owned or hereafter
acquired or arising, and all proceeds and products thereof. Borrower represents,
warrants, and covenants that the security interest granted herein is and shall
at all times continue to be a first priority perfected security interest in the
Collateral (subject only to Permitted Liens that may have superior priority
under this Agreement). If Borrower shall acquire a commercial tort claim (as
defined in the Code), Borrower shall promptly notify Agent in a writing signed
by Borrower of the general details thereof (and further details as may be
required by Agent) and grant to Agent, for the ratable benefit of the Lenders,
and to each Lender in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to Agent.

The Agent hereby acknowledges and agrees that (i) the security interest granted
to Agent hereunder, and any enforcement of such security interest, shall not
constitute an assignment of the BSC Agreement; and (ii) Agent shall not have the
right to exercise any rights of the Borrower with respect to the BSC Agreement,
except pursuant to (and only to the extent of) the security interest granted
herein.

If this Agreement is terminated, Agent’s and each Lender’s Lien in the
Collateral shall continue until the Obligations (other than inchoate indemnity
obligations) are repaid in full in cash. Upon payment in full in cash of the
Obligations (other than inchoate indemnity obligations) and at such time as the
Lenders’ obligation to make Credit Extensions has terminated, the Agent, and if
appropriate, each Lender shall, at Borrower’s sole cost and expense, release its
Liens in the Collateral and all rights therein shall revert to Borrower.



--------------------------------------------------------------------------------

4.2 Authorization to File Financing Statements. Borrower hereby authorizes Agent
to file financing statements, without notice to Borrower, with all appropriate
jurisdictions to perfect or protect Agent’s and each Lender’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person, except as otherwise permitted herein, shall be
deemed to violate the rights of the Agent and the Lenders under the Code.

5 REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows:

5.1 Due Organization, Authorization: Power and Authority. Borrower and each of
its Subsidiaries, if any, are duly existing and in good standing, as Registered
Organizations in their respective jurisdictions of formation and are qualified
and licensed to do business and are in good standing in any jurisdiction in
which the conduct of their business or their ownership of property requires that
they be qualified except where the failure to do so could not reasonably be
expected to have a material adverse effect on Borrower’s business. In connection
with this Agreement, Borrower has delivered to Agent a completed perfection
certificate signed by Borrower (the “Perfection Certificate”). Borrower
represents and warrants that (a) Borrower’s exact legal name is that indicated
on the Perfection Certificate and on the signature page hereof; (b) Borrower is
an organization of the type and is organized in the jurisdiction set forth in
the Perfection Certificate; (c) the Perfection Certificate accurately sets forth
Borrower’s organizational identification number or accurately states that
Borrower has none; (d) the Perfection Certificate accurately sets forth
Borrower’s place of business, or, if more than one, its chief executive office
as well as Borrower’s mailing address (if different than its chief executive
office); (e) Borrower (and each of its predecessors) has not, in the past five
(5) years, changed its jurisdiction of formation, organizational structure or
type, or any organizational number assigned by its jurisdiction; and (f) all
other information set forth on the Perfection Certificate pertaining to Borrower
and each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Effective Date to the extent permitted by one
or more specific provisions in this Agreement). If Borrower is not now a
Registered Organization but later becomes one, Borrower shall promptly notify
Agent of such occurrence and provide Agent with Borrower’s organizational
identification number.

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect) or are being obtained pursuant to Section 6.1(b), or
(v) constitute an event of default under any material agreement by which
Borrower is bound. Borrower is not in default under any agreement to which it is
a party or by which it is bound in which the default could reasonably be
expected to have a material adverse effect on Borrower’s business.

5.2 Collateral. Borrower has good title to, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no deposit accounts other than the deposit accounts with Agent, the deposit
accounts, if any, described in the Perfection Certificate, or of which Borrower
has given Agent notice and taken such actions as are necessary to give Agent a
perfected security interest therein.

The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate or as
otherwise permitted herein. No portion of the components of the Collateral in
excess of Ten Thousand Dollars ($10,000.00) per location shall be maintained at
locations other than as provided in the Perfection Certificate or as Borrower
has given Agent notice pursuant to Section 7.2. In the event that Borrower,
after the date hereof, intends to store or otherwise deliver any portion of the
Collateral in excess of Ten Thousand Dollars ($10,000.00) per location to a
bailee or in excess of One Hundred Thousand Dollars ($100,000.00) with ITW
SemiSystem (Borrower’s supplier), then Borrower will first receive the written
consent of Agent and such bailee must execute and deliver a bailee agreement in
form and substance satisfactory to Agent.



--------------------------------------------------------------------------------

All Inventory is in all material respects of good and marketable quality, free
from material defects.

Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is bound by, any material license or other agreement with respect to which
Borrower is a licensee that (a) prohibits or otherwise restricts Borrower from
granting a security interest in Borrower’s interest in such license or agreement
or any other property, or (b) for which a default under or termination of could
interfere with Agent’s right to sell any Collateral. Borrower shall provide
written notice to Agent within ten (10) days of entering or becoming bound by
any such license or agreement which is reasonably likely to have a material
impact on Borrower’s business or financial condition (other than
over-the-counter software that is commercially available to the public).
Borrower shall take such steps as Agent requests to obtain the consent of, or
waiver by, any person whose consent or waiver is necessary for (x) all such
licenses or agreements to be deemed “Collateral” and for Agent and each Lender
to have a security interest in it that might otherwise be restricted or
prohibited by law or by the terms of any such license or, whether now existing
or entered into in the future, and (y) Agent shall have the ability in the event
of a liquidation of any Collateral to dispose of such Collateral in accordance
with Agent’s rights and remedies under this Agreement and the other Loan
Documents. Notwithstanding the foregoing, the terms of the previous sentence
shall not apply to and the Collateral shall not include license agreements
solely for the use of intellectual property of a third party with respect to
which Borrower is the licensee.

5.3 Litigation. There are no actions or proceedings pending or, to the knowledge
of the Responsible Officers, threatened in writing by or against Borrower or any
of its Subsidiaries involving more than Two Hundred Thousand Dollars
($200,000.00).

5.4 No Material Deviation in Financial Statements. All consolidated financial
statements for Borrower and any of its Subsidiaries delivered to Agent fairly
present, in conformity with GAAP, in all material respects Borrower’s
consolidated financial condition and Borrower’s consolidated results of
operations. There has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent financial
statements submitted to Agent.

5.5 Solvency. The fair salable value of Borrower’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities; Borrower is
not left with unreasonably small capital after the transactions in this
Agreement; and Borrower is able to pay its debts (including trade debts) as they
mature.

5.6 Regulatory Compliance. Borrower is not an “investment company” or a company
“controlled” by an “investment company” or a “subsidiary” of an “investment
company” under the Investment Company Act of 1940. Borrower is not engaged in
extending credit for margin stock (under Regulations T and U of the Federal
Reserve Board of Governors). Borrower has complied in all material respects with
the Federal Fair Labor Standards Act. Neither Borrower nor any of its
Subsidiaries is a “holding company” or an “affiliate” or a “holding company” or
a “subsidiary company” of a “holding company” as each term is defined and used
in the Public Utility Holding Company Act of 2005. Borrower has not violated any
laws, ordinances or rules, the violation of which could reasonably be expected
to have a material adverse effect on its business. None of Borrower’s or any of
its Subsidiaries’ properties or assets has been used by Borrower or any
Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally. Borrower and each of its Subsidiaries have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all Governmental Authorities that are necessary
to continue their respective businesses as currently conducted.

5.7 Subsidiaries; Investments. Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments.

5.8 Tax Returns and Payments; Pension Contributions. Borrower has timely filed
all required tax returns and reports (including those relating to employee tax
withholding, social security and unemployment taxes), and Borrower and its
Subsidiaries have timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower, except as permitted in
the next sentence. Borrower may defer payment of any contested taxes, provided
that Borrower (a) in good faith contests its obligation to pay the taxes by
appropriate



--------------------------------------------------------------------------------

proceedings promptly and diligently instituted and conducted, (b) notifies Agent
in writing of the commencement of, and any material development in, the
proceedings, (c) posts bonds or takes any other steps required to prevent the
governmental authority levying such contested taxes from obtaining a Lien upon
any of the Collateral that is other than a “Permitted Lien”. Borrower is unaware
of any claims or adjustments proposed for any of Borrower’s prior tax years
which could reasonably be expected to result in additional taxes becoming due
and payable by Borrower. Borrower has paid all amounts necessary to fund all
present pension, profit sharing and deferred compensation plans in accordance
with their terms, and Borrower has not withdrawn from participation in, and has
not permitted partial or complete termination of, or permitted the occurrence of
any other event with respect to, any such plan which could reasonably be
expected to result in any liability of Borrower, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other governmental
agency.

5.9 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely as working capital and to fund its general business requirements and not
for personal, family, household or agricultural purposes.

5.10 Full Disclosure. No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Agent or any Lender,
as of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Agent or any Lender, contains any untrue statement of a material fact or omits
to state a material fact necessary to make the statements contained in the
certificates or statements not misleading (it being recognized by Agent and
Lenders that the projections and forecasts provided by Borrower in good faith
and based upon reasonable assumptions are not viewed as facts and that actual
results during the period or periods covered by such projections and forecasts
may differ from the projected or forecasted results).

5.11 Inactive Subsidiary. Borrower represents and warrants that CryoCor GMBH is
a wholly-owned inactive subsidiary of Borrower, with minimal remaining assets,
and that substantially all of its assets have been transferred to Borrower.
CryoCor GmbH is in the process of dissolution which is expected to be completed
on or before twelve (12) months of the Effective Date.

6 AFFIRMATIVE COVENANTS

Borrower shall do all of the following:

6.1 Government Compliance.

(a) Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on Borrower’s business or operations. Borrower
shall comply, and have each Subsidiary comply, with all laws, ordinances and
regulations to which it is subject, the noncompliance with which could
reasonably be expected to have a material adverse effect on Borrower’s business.

(b) Use commercially reasonable efforts to obtain all of the Governmental
Approvals necessary for the performance by Borrower of its obligations under the
Loan Documents to which it is a party and the grant of a security interest to
Agent for the ratable benefit of the Lenders, in all of its property. Borrower
shall promptly provide copies of any such obtained Governmental Approvals to
Agent.

6.2 Financial Statements, Reports, Certificates.

(a) Deliver to Agent: (i) within ten (10) Business Days of delivery, copies of
all statements, reports and notices made available to all of Borrower’s security
holders or to any holders of Subordinated Debt, except to the extent otherwise
filed with the Securities and Exchange Commission on its EDGAR web site; (ii) as
soon as available, but no later than that Borrower becomes subject to the
reporting requirements under the Securities Exchange Act of 1934, as amended,
within five (5) Business Days of filing, all reports on Form 10-K, 10-Q and 8-K
filed with the Securities and Exchange Commission, except to the extent
otherwise filed with the Securities and Exchange Commission on its EDGAR web
site; (iii) a prompt report of any legal actions pending or, to Borrower’s
knowledge, threatened against Borrower or any of its Subsidiaries that could
reasonably be expected to result in damages or costs to Borrower or any of its
Subsidiaries of Two Hundred Thousand Dollars ($200,000) or more; and (iv) other
financial information reasonably requested by Agent.



--------------------------------------------------------------------------------

(b) Quarterly, within five (5) Business Days of filing the Form 10-Q with the
Securities and Exchange Commission, deliver to Agent a duly completed Compliance
Certificate signed by a Responsible Officer.

(c) In the event financial statements, reports, and certificates are no longer
available to the public on Borrower’s EDGAR web site, Borrower will provide to
Agent as soon as available, but no later than ninety (90) days after the last
day of each quarter, a company prepared consolidated balance sheet and income
statement covering Borrower’s consolidated operations during the period
certified by a Responsible Officer and in a form acceptable to Agent; and as
soon as available, but no later than one hundred twenty (120) days after the
last day of Borrower’s fiscal year, audited consolidated financial statements
prepared under GAAP, consistently applied, together with an unqualified opinion
on the financial statements from an independent certified public accounting firm
acceptable to Agent in its reasonable discretion.

(d) As soon as available, but no later than fifteen (15) Business Day after the
last day of each calendar quarter, Borrower shall deliver to Agent, a list which
sets forth, the locations and contact information for such locations, and the
serial numbers for any consoles that have been put in place, but not sold.

6.3 Inventory; Returns. Keep all Inventory in good and marketable condition,
free from material defects. Returns and allowances between Borrower and its
Account Debtors shall follow Borrower’s customary practices as they exist at the
Effective Date. Borrower must promptly notify Agent of all returns, recoveries,
disputes and claims by Account Debtors that involve more than One Hundred
Thousand Dollars ($100,000).

6.4 Taxes; Pensions. Make, and cause each of its Subsidiaries to make, timely
payment of all foreign, federal, state, and local taxes or assessments (other
than taxes and assessments which Borrower is contesting pursuant to the terms of
Section 5.8 hereof) and shall deliver to Agent, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.

6.5 Insurance. Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location and as Agent
may reasonably request. Insurance policies shall be in a form, with companies,
and in amounts that are reasonably satisfactory to Agent. All property policies
shall have a lender’s loss payable endorsement showing Agent as lender loss
payee and waive subrogation against Agent, and all liability policies shall
show, or have endorsements showing, the Agent, as an additional insured. All
policies (or the loss payable and additional insured endorsements) shall provide
that the insurer must give Agent at least twenty (20) days notice before
canceling, amending, or declining to renew its policy. At Agent’s request,
Borrower shall deliver certified copies of policies and evidence of all premium
payments. Proceeds payable under any policy shall, at Agent’s option, be payable
to Agent on behalf of the Lenders on account of the Obligations. Notwithstanding
the foregoing, (a) so long as no Event of Default has occurred and is
continuing, Borrower shall have the option of applying the proceeds of any
casualty policy up to $200,000, in the aggregate for all losses under all
casualty policies in any one year, toward the replacement or repair of destroyed
or damaged property; provided that any such replaced or repaired property
(i) shall be of equal or like value as the replaced or repaired Collateral and
(ii) shall be deemed Collateral in which Agent and Lenders have been granted a
first priority security interest, and (b) after the occurrence and during the
continuance of an Event of Default, all proceeds payable under such casualty
policy shall, at the option of Agent, be payable to Agent, for the ratable
benefit of the Lenders, on account of the Obligations. If Borrower fails to
obtain insurance as required under this Section 6.5 or to pay any amount or
furnish any required proof of payment to third persons and Agent, Agent may make
all or part of such payment or obtain such insurance policies required in this
Section 6.5, and take any action under the policies Agent deems prudent.

6.6 Operating Accounts.

(a) Maintain its primary operating accounts with Agent.

(b) Provide Agent five (5) days prior written notice before establishing any
Collateral Account at or with any bank or financial institution other than Agent
or its Affiliates. Borrower shall list on each monthly Compliance Certificate,
all Collateral Accounts then in existence and contact information with respect



--------------------------------------------------------------------------------

thereto. In addition, for each Collateral Account that Borrower at any time
maintains, Borrower shall cause the applicable bank or financial institution
(other than Agent) at or with which any Collateral Account is maintained to
execute and deliver a Control Agreement or other appropriate instrument with
respect to such Collateral Account to perfect Agent’s Lien in such Collateral
Account in accordance with the terms hereunder. The provisions of the previous
sentence shall not apply to deposit accounts exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of Borrower’s employees and identified to Agent by Borrower as such.

6.7 Protection of Intellectual Property Rights. Borrower shall use commercially
reasonable efforts to protect, defend and maintain the validity and
enforceability of its intellectual property which is necessary for the conduct
of Borrower’s business.

6.8 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Agent, without expense to
Agent, Borrower and its officers, employees and agents and Borrower’s books and
records, to the extent that Agent may deem them reasonably necessary to
prosecute or defend any third-party suit or proceeding instituted by or against
Agent with respect to any Collateral or relating to Borrower.

6.9 Further Assurances. Execute any further instruments and take further action
as Agent reasonably requests to perfect or continue Agent’s and Lenders’ Lien in
the Collateral or to effect the purposes of this Agreement. Deliver to Agent,
within five (5) days after the same are sent or received, copies of all
correspondence, reports, documents and other filings with any Governmental
Authority regarding compliance with or maintenance of Governmental Approvals or
Requirements of Law or that could reasonably be expected to have a material
effect on any of the Governmental Approvals or otherwise on the operations of
Borrower or any of its Subsidiaries.

6.10 Notices of Litigation and Default. Borrower will give prompt written notice
to Agent of any litigation or governmental proceedings pending or threatened (in
writing) against Borrower which would reasonably be expected to have a material
adverse effect with respect to Borrower. Without limiting or contradicting any
other more specific provision of this Agreement, promptly (and in any event
within three (3) Business Days) upon Borrower becoming aware of the existence of
any Event of Default or event which, with the giving of notice or passage of
time, or both, would constitute an Event of Default, Borrower shall give written
notice to Agent of such occurrence, which such notice shall include a reasonably
detailed description of such Event of Default or event which, with the giving of
notice or passage of time, or both, would constitute an Event of Default.

6.11 Landlord’s Waiver. The Borrower shall deliver a landlord’s waiver for its
office located at 9717 Pacific Heights Blvd, San Diego, California 92121, to the
Agent on or before ninety (90) days after the Effective Date.

7 NEGATIVE COVENANTS

Borrower shall not do any of the following without Agent’s prior written
consent:

7.1 Dispositions. Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, except for Transfers (a) of Inventory
in the ordinary course of business; (b) of worn-out or obsolete Equipment up to
Fifty Thousand Dollars ($50,000.00), in the aggregate; and (c) in connection
with Permitted Liens and Permitted Investments; (d) of non-exclusive and
exclusive licenses for the use of the property, of Borrower or its Subsidiaries
in the ordinary course of business; and (e) of an exclusive license and/or
assignments of intellectual property, in favor of Boston Scientific Corporation
with respect to any intellectual property as may be required under the BSC
Agreement.

7.2 Changes in Business, Management, Ownership, or Business Locations.
(a) Engage in or permit any of its Subsidiaries to engage in any business other
than the businesses currently engaged in by Borrower and such Subsidiary, as
applicable, or reasonably related thereto; (b) liquidate or dissolve; or
(c) (i) if a Key Person ceases to hold such office with Borrower and a
replacement reasonably satisfactory to Agent is not made within ninety (90) days
thereof or (ii) enter into any transaction or series of related transactions in
which the stockholders of



--------------------------------------------------------------------------------

Borrower who were not stockholders immediately prior to the first such
transaction own more than 40% of the voting stock of Borrower immediately after
giving effect to such transaction or related series of such transactions (other
than by the sale of Borrower’s equity securities in a public offering or to
venture capital investors so long as Borrower identifies to Agent the venture
capital investors prior to the closing of the transaction). Borrower shall not,
without at least fifteen (15) days prior written notice to Agent: (1) add any
new offices or business locations, including warehouses (unless such new offices
or business locations contain less than Ten Thousand Dollars ($10,000) in
Borrower’s assets or property), (2) change its jurisdiction of organization,
(3) change its organizational structure or type, (4) change its legal name, or
(5) change any organizational number (if any) assigned by its jurisdiction of
organization.

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person. A Subsidiary may merge or
consolidate into another Subsidiary or into Borrower.

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5 Encumbrance. Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens and exclusive licenses permitted under Section 7.1, or permit any
Collateral not to be subject to the first priority security interest granted
herein (which Collateral may be subject to Permitted Liens), or enter into any
agreement, document, instrument or other arrangement (except with or in favor of
Agent) with any Person which directly or indirectly prohibits or has the effect
of prohibiting Borrower or any Subsidiary from assigning, mortgaging, pledging,
granting a security interest in or upon, or encumbering any of Borrower’s or any
Subsidiary’s intellectual property, except as is otherwise permitted in
Section 7.1 hereof and the definition of “Permitted Liens” herein.

7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 6.6(b) hereof.

7.7 Distributions; Investments. (a) Directly or indirectly make any Investment
other than Permitted Investments, or permit any of its Subsidiaries to do so; or
(b) pay any dividends or make any distribution or payment or redeem, retire or
purchase any capital stock, provided that (i) Borrower may convert any of its
convertible securities into other securities pursuant to the terms of such
convertible securities or otherwise in exchange thereof, (ii) Borrower may pay
dividends solely in common stock; and (iii) Borrower may repurchase the stock of
former employees or consultants pursuant to stock repurchase agreements so long
as an Event of Default does not exist at the time of such repurchase and would
not exist after giving effect to such repurchase, provided such repurchase does
not exceed in the aggregate of $100,000 per fiscal year.

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except as
permitted in Section 7.2(c)(ii) and except for transactions that are in the
ordinary course of Borrower’s business, upon fair and reasonable terms that are
no less favorable to Borrower than would be obtained in an arm’s length
transaction with a non-affiliated Person.

7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof or adversely affect the subordination thereof to Obligations owed
to the Lenders.

7.10 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940 or undertake as
one of its important activities extending credit to purchase or carry margin
stock (as defined in Regulation U of the Board of Governors of the Federal
Reserve System), or use the proceeds of any Credit Extension for that purpose;
fail to meet the minimum funding requirements of ERISA, permit a Reportable
Event or Prohibited Transaction, as defined in ERISA, to occur; fail to comply
with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business, or permit any of its Subsidiaries to



--------------------------------------------------------------------------------

do so; withdraw or permit any Subsidiary to withdraw from participation in,
permit partial or complete termination of, or permit the occurrence of any other
event with respect to, any present pension, profit sharing and deferred
compensation plan which could reasonably be expected to result in any liability
of Borrower, including any liability to the Pension Benefit Guaranty Corporation
or its successors or any other governmental agency.

8 EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day grace period shall not apply to payments
due on the Term Loan Maturity Date). During the cure period, the failure to cure
the payment default is not an Event of Default (but no Credit Extension will be
made during the cure period);

8.2 Covenant Default.

(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.4,
6.5, 6.6, or violates any covenant in Section 7; or

(b) Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement or any
Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Credit Extensions shall be made
during such cure period). Grace periods provided under this Section shall not
apply, among other things, to financial covenants or any other covenants set
forth in subsection (a) above;

8.3 Material Adverse Change. A Material Adverse Change occurs;

8.4 Attachment. (a) Any material portion of Borrower’s assets is attached,
seized, levied on, or comes into possession of a trustee or receiver and the
attachment, seizure or levy is not removed in ten (10) days; (b) the service of
process seeking to attach, by trustee or similar process, any funds of Borrower,
or of any entity under control of Borrower (including a Subsidiary), on deposit
with the Lenders and/or Agent or an Affiliate; (c) Borrower is enjoined,
restrained, or prevented by court order from conducting a material part of its
business; (d) a judgment or other claim in excess of Seventy-Five Thousand
Dollars ($75,000.00) becomes a Lien on any of Borrower’s assets; or (e) a notice
of lien, levy, or assessment is filed against any of Borrower’s assets by any
government agency and not paid within ten (10) days after Borrower receives
notice. These are not Events of Default if stayed or if a bond is posted pending
contest by Borrower (but no Credit Extensions shall be made during the cure
period);

8.5 Insolvency (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within forty-five (45) days (but no Credit
Extensions shall be made while of any of the conditions described in clause
(a) exist and/or until any Insolvency Proceeding is dismissed);

8.6 Other Agreements. There is a default in any agreement to which Borrower is a
party with a third party or parties resulting in a right by such third party or
parties, whether or not exercised, to accelerate the maturity of any
Indebtedness in an amount in excess of Seventy-Five Thousand Dollars ($75,000)
or that could have a material adverse effect on Borrower’s business.



--------------------------------------------------------------------------------

8.7 Judgments. One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least Seventy-Five
Thousand Dollars ($75,000) (not covered by independent third-party insurance as
to which liability has been accepted by such insurance carrier) shall be
rendered against Borrower and shall remain unsatisfied, unvacated, or unstayed
for a period of ten (10) days after the entry thereof (provided that no Credit
Extensions will be made prior to the satisfaction, vacation, or stay of such
judgment, order, or decree);

8.8 Misrepresentations. Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Agent and/or Lenders or to induce
Agent and/or Lenders to enter this Agreement or any Loan Document, and such
representation, warranty, or other statement is incorrect in any material
respect when made; or

8.9 Subordinated Debt. A default or breach occurs under any agreement between
Borrower and any creditor of Borrower that signed a subordination,
intercreditor, or other similar agreement with Agent or Lenders, or any creditor
that has signed such an agreement with Agent or Lenders breaches any terms of
such agreement.

8.10 Governmental Approvals. Any Governmental Approval shall have been
(a) revoked, rescinded, suspended, modified in an adverse manner or not renewed
in the ordinary course for a full term or (b) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal (i) has, or could reasonably be expected to have, a
Material Adverse Change, or (ii) adversely affects the legal qualifications of
Borrower or any of its Subsidiaries to hold such Governmental Approval in any
applicable jurisdiction and such revocation, rescission, suspension,
modification or non-renewal could reasonably be expected to affect the status of
or legal qualifications of Borrower or any of its Subsidiaries to hold any
Governmental Approval in any other jurisdiction.

9 RIGHTS AND REMEDIES

9.1 Rights and Remedies. While an Event of Default occurs and continues Agent
may, without notice or demand, do any or all of the following:

(a) declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Agent or Lenders);

(b) stop advancing money or extending credit for Borrower’s benefit under this
Agreement or under any other agreement between Borrower and Agent and/or
Lenders;

(c) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Agent considers advisable, notify any
Person owing Borrower money of Agent’s and Lenders’ security interest in such
funds, and verify the amount of such account;

(d) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Agent requests and make it available as Agent
designates. Agent may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Agent a license to enter
and occupy any of its premises, without charge, to exercise any of Agent’s
rights or remedies;

(e) apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Agent or Lenders owing to or for the credit or the
account of Borrower;

(f) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. Subject to any exclusive licenses
permitted under Section 7.1, Agent is hereby granted a non-exclusive,
royalty-free license or other right to use, without charge, Borrower’s labels,
patents, copyrights, mask works, rights of use of any name, trade secrets, trade
names, trademarks, service marks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Agent’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Agent for the benefit of the Lenders;



--------------------------------------------------------------------------------

(g) place a “hold” on any account maintained with Agent or Lenders and/or
deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

(h) demand and receive possession of Borrower’s Books; and

(i) exercise all rights and remedies available to Agent under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof).

9.2 Power of Attorney. Borrower hereby irrevocably appoints Agent as its lawful
attorney-in-fact, exercisable only upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors;
(c) settle and adjust disputes and claims about the Accounts directly with
Account Debtors, for amounts and on terms Agent determines reasonable; (d) make,
settle, and adjust all claims under Borrower’s insurance policies; (e) pay,
contest or settle any Lien, charge, encumbrance, security interest, and adverse
claim in or to the Collateral, or any judgment based thereon, or otherwise take
any action to terminate or discharge the same; and (f) transfer the Collateral
into the name of Agent or a third party as the Code permits. Borrower hereby
appoints Agent as its lawful attorney-in-fact to sign Borrower’s name on any
documents necessary to perfect or continue the perfection of Agent’s and
Lenders’ security interest in the Collateral regardless of whether an Event of
Default has occurred until all Obligations (other than inchoate indemnity
obligations) have been satisfied in full and Agent and Lenders are under no
further obligation to make Credit Extensions hereunder. Agent’s foregoing
appointment as Borrower’s attorney in fact, and all of Agent’s rights and
powers, coupled with an interest, are irrevocable until all Obligations (other
than inchoate indemnity obligations) have been fully repaid and performed and
Agent’s and Lenders’ obligation to provide Credit Extensions terminates.

9.3 Protective Payments. If Borrower fails to obtain the insurance called for by
Section 6.5 or fails to pay any premium thereon or fails to pay any other amount
which Borrower is obligated to pay under this Agreement or any other Loan
Document, Agent may obtain such insurance or make such payment, and all amounts
so paid by Agent are Lenders’ Expenses and immediately due and payable, bearing
interest at the then highest applicable rate, and secured by the Collateral.
Agent will make reasonable efforts to provide Borrower with notice of Agent
obtaining such insurance at the time it is obtained or within a reasonable time
thereafter. No payments by Agent are deemed an agreement to make similar
payments in the future or Agent’s waiver of any Event of Default.

9.4 Application of Payments and Proceeds. Borrower shall have no right to
specify the order or the accounts to which Agent shall allocate or apply any
payments required to be made by Borrower to Agent or otherwise received by Agent
under this Agreement when any such allocation or application is not specified
elsewhere in this Agreement. If an Event of Default has occurred and is
continuing, Agent and/or each Lender may apply any funds in its possession,
whether from Borrower account balances, payments, proceeds realized as the
result of any collection of Accounts or other disposition of the Collateral, or
otherwise, to the Obligations in such order as the Lenders shall determine in
their sole discretion. Any surplus shall be paid to Borrower or other Persons
legally entitled thereto; Borrower shall remain liable to Lenders for any
deficiency. If Agent, in its good faith business judgment, directly or
indirectly enters into a deferred payment or other credit transaction with any
purchaser at any sale of Collateral, Agent shall have the option, exercisable at
any time, of either reducing the Obligations by the principal amount of the
purchase price or deferring the reduction of the Obligations until the actual
receipt by Agent of cash therefor.

9.5 Liability for Collateral. So long as the Agent and Lenders comply with
reasonable banking practices regarding the safekeeping of the Collateral in the
possession or under the control of the Agent and Lenders, the Agent and Lenders
shall not be liable or responsible for: (a) the safekeeping of the Collateral;
(b) any loss or damage to the Collateral; (c) any diminution in the value of the
Collateral; or (d) any act or default of any carrier, warehouseman, bailee, or
other Person. Borrower bears all risk of loss, damage or destruction of the
Collateral.



--------------------------------------------------------------------------------

9.6 No Waiver; Remedies Cumulative. Agent’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Agent
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by Agent and then is only
effective for the specific instance and purpose for which it is given. Agent’s
rights and remedies under this Agreement and the other Loan Documents are
cumulative. Agent has all rights and remedies provided under the Code, by law,
or in equity. Agent’s exercise of one right or remedy is not an election, and
Agent’s waiver of any Event of Default is not a continuing waiver. Agent’s delay
in exercising any remedy is not a waiver, election, or acquiescence.

9.7 Demand Waiver. Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Agent on which Borrower is
liable.

10 NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Either Agent, Lender or Borrower may change its address or facsimile
number by giving the other party written notice thereof in accordance with the
terms of this Section 10.



--------------------------------------------------------------------------------

If to Borrower:    CryoCor, Inc.    9717 Pacific Heights Blvd    San Diego,
California 92121    Attn: Greg Tibbitts    Fax: (858) 909-2350    Email:
gtibbitts@cryocor.com with a copy to:    Cooley Godward Kronish LLP    4401
Eastgate Mall    San Diego, California 92121-1909    Attn: Matthew Browne   
Fax: (858) 550-6420    Email: MBrowne@cooley.com If to Agent or SVB:    Silicon
Valley Bank    4445 Eastgate Mall Boulevard, Suite 110    San Diego, California
92121    Attn: Mr. Michael White    Fax: ( )    Email: MWhite@svb.com with a
copy to:    Riemer & Braunstein LLP    Three Center Plaza    Boston,
Massachusetts 02108    Attn: David A. Ephraim, Esquire    Fax: (617) 880-3456   
Email: DEphraim@riemerlaw.com If to Oxford:    Oxford Finance Corporation    133
North Fairfax Street    Alexandria, Virginia 22314    Attention: Mr. Chris Herr
   Fax:    Email: CHerr@oxfordfinance.com If to ATEL:    ATEL Ventures, Inc.   
600 California Street, 6th Floor    San Francisco, California 94108   
Attention: Kay Jones    Fax: (415) 616-5555    Email: KJones@atel.com

11 CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

California law governs the Loan Documents without regard to principles of
conflicts of law. Borrower and Lenders, and Agent each submit to the exclusive
jurisdiction of the State and Federal courts in California and Borrower accepts
jurisdiction of the courts and venue in Santa Clara County, California.
Notwithstanding the foregoing, nothing in this Agreement shall be deemed to
operate to preclude Agent from bringing suit or taking other legal action in any
other jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of Agent and
Lenders. Borrower expressly submits and consents in advance to such jurisdiction
in any action or suit commenced in any such court, and Borrower hereby waives
any objection that it may have based upon lack of personal jurisdiction,
improper venue, or forum non conveniens and hereby consents to the granting of
such legal or equitable relief as is deemed appropriate by such court. Borrower
hereby waives personal service of the summons, complaints, and other process
issued in such action or suit and agrees that service of such summons,
complaints, and other process may be made by registered or certified mail



--------------------------------------------------------------------------------

addressed to Borrower at the address set forth in Section 10 of this Agreement
and that service so made shall be deemed completed upon the earlier to occur of
Borrower’s actual receipt thereof or three (3) days after deposit in the U.S.
mails, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, LENDER AND AGENT
EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING
OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

12 GENERAL PROVISIONS

12.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Agent’s prior written
consent (which may be granted or withheld in Agent’s discretion). Lenders and
Agent have the right, without the consent of or notice to Borrower, to sell,
transfer, assign, negotiate, or grant participation in all or any part of, or
any interest in, Lenders’ obligations, rights, and benefits under this Agreement
and the other Loan Documents, including without limitation, an assignment to any
Affiliate or any related party.

12.2 Indemnification/Expenses. Borrower agrees to indemnify, defend and hold
Agent and the Lenders and their respective directors, officers, employees,
agents, attorneys, or any other Person affiliated with or representing Agent or
the Lenders harmless against: (a) all obligations, demands, claims, and
liabilities (collectively, “Claims”) asserted by any other party in connection
with the transactions contemplated by the Loan Documents; and (b) all losses or
Lenders’ Expenses incurred, or paid by Lenders and/or Agent from, following, or
arising from transactions between Agent, and/or Lenders and Borrower (including
reasonable attorneys’ fees and expenses), except for Claims and/or losses
directly caused by Agent’s or Lenders’ gross negligence or willful misconduct.

12.3 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.



--------------------------------------------------------------------------------

12.4 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.5 Amendments in Writing; Integration. All amendments to this Agreement must
be in writing signed by Agent, Lenders and Borrower. This Agreement and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements. All prior agreements, understandings,
representations, warranties, and negotiations between the parties about the
subject matter of this Agreement and the Loan Documents merge into this
Agreement and the Loan Documents.

12.6 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, are an original, and all taken together, constitute one
Agreement.

12.7 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. The obligation of Borrower in Section 12.2 to
indemnify each Lender and Agent shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.

12.8 Confidentiality. In handling any confidential information, Lenders and
Agent shall exercise the same degree of care that it exercises for its own
proprietary information, but disclosure of information may be made: (a) to
Lenders’ and Agent’s Subsidiaries or Affiliates; (b) to prospective transferees
or purchasers of any interest in the Credit Extensions (provided, however,
Lenders and Agent shall use commercially reasonable efforts to obtain such
prospective transferee’s or purchaser’s agreement to the terms of this
provision); (c) as required by law, regulation, subpoena, or other order; (d) to
regulators or as otherwise required in connection with an examination or audit;
and (e) as Agent considers appropriate in exercising remedies under this
Agreement. Confidential information does not include information that either:
(i) is in the public domain or in Lenders’ and/or Agent’s possession when
disclosed to Lenders and/or Agent, or becomes part of the public domain after
disclosure to Lenders and/or Agent through no fault of any Lender or Agent; or
(ii) is disclosed to Lenders and/or Agent by a third party, if Lenders and/or
Agent does not know that the third party is prohibited from disclosing the
information.

12.9 Right of Set Off. Borrower hereby grants to Agent and to each Lender, a
lien, security interest and right of set off as security for all Obligations to
Agent and each Lender hereunder, whether now existing or hereafter arising upon
and against all deposits, credits, collateral and property, now or hereafter in
the possession, custody, safekeeping or control of Agent or Lenders or any
entity under the control of Agent or Lenders (including an Agent affiliate) or
in transit to any of them. At any time after the occurrence and during the
continuance of an Event of Default, without demand or notice, Agent or Lenders
may set off the same or any part thereof and apply the same to any liability or
obligation of Borrower even though unmatured and regardless of the adequacy of
any other collateral securing the Obligations. ANY AND ALL RIGHTS TO REQUIRE
AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH
RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

12.10 Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
Borrower and Lenders arising out of or relating to the Loan Documents, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
other costs and expenses incurred, in addition to any other relief to which it
may be entitled.

13 DEFINITIONS

13.1 Definitions. As used in this Agreement, the following terms have the
following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.



--------------------------------------------------------------------------------

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

“Agent” means, SVB, not in its individual capacity, but solely in its capacity
as agent on behalf of and for the benefit of the Lenders.

“Agreement” is defined in the preamble hereof.

“Amortization Date” is for each Term Loan, the first Payment Date following six
(6) months from the Funding Date of such Term Loan.

“Basic Rate” is the per annum rate of interest (based on a year of 360 days)
equal to the greater of: (i) 11.25%, and (ii) the sum of (a) U.S. Treasury note
yield to maturity for a term equal to the Treasury Note Maturity as reported in
Federal Reserve Statistical Release H.15- Selected Interest Rates under the
heading “U.S. Government Securities/Treasury Constant Maturities” on April 30,
2007, plus (b) the Loan Margin. In the event Release H.15 is no longer
published, Agent shall select a comparable publication to determine the U.S.
Treasury note yield to maturity.

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to
Agent approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying that (a) such Person has the
authority to execute, deliver, and perform its obligations under each of the
Loan Documents to which it is a party, (b) that attached as Exhibit A to such
certificate is a true, correct, and complete copy of the resolutions then in
full force and effect authorizing and ratifying the execution, delivery, and
performance by such Person of the Loan Documents to which it is a party, (c) the
name(s) of the Person(s) authorized to execute the Loan Documents on behalf of
such Person, together with a sample of the true signature(s) of such Person(s),
and (d) that Agent may conclusively rely on such certificate unless and until
such Person shall have delivered to Agent a further certificate canceling or
amending such prior certificate.

“BSC Agreement” is the Development and License Agreement between Borrower and
Boston Scientific for the development and commercialization of a cryoablation
console.

“Business Day” is any day that is not a Saturday, Sunday or a day on which Agent
is closed.

“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) SVB’s certificates of deposit
issued maturing no more than one (1) year after issue, and (d) money market
funds at least ninety-five percent (95.0%) of the assets of which constitute
Cash Equivalents of the kinds described in clauses (a) through (c) of this
definition.

“Claims” are defined in Section 12.2.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of California; provided, that, to the extent
that the Code is used to define any term herein or in any Loan



--------------------------------------------------------------------------------

Document and such term is defined differently in different Articles or Divisions
of the Code, the definition of such term contained in Article or Division 9
shall govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Agent’s and Lenders’ Lien on any Collateral is
governed by the Uniform Commercial Code in effect in a jurisdiction other than
the California, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes on the
provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Commitment Fee” is defined in Section 2.4(a).

“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Agent pursuant to which Agent
obtains control (within the meaning of the Code) for the benefit of the Lenders
over such Deposit Account, Securities Account, or Commodity Account.

“Credit Extension” is any Term Loan or any other extension of credit by Agent or
Lenders for Borrower’s benefit.

“Default” is any event which with notice or passage of time or both, would
constitute an Event of Default.

“Default Rate” is defined in Section 2.2.(b).

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is Borrower’s deposit account, account number
3300495320, maintained with SVB.

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

“Effective Date” is defined in the preamble of this Agreement.



--------------------------------------------------------------------------------

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“Equity Event” shall mean after the Effective Date, receipt of unrestricted net
cash proceeds by the Borrower from the closing of an equity round with investors
reasonably acceptable to Lenders, in the amount of at least Twenty Million
Dollars ($20,000,000).

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“Event of Default” is defined in Section 8.

“FDA Approval Event” shall mean the approval by the Food and Drug Administration
of the Borrower’s pre-market approval applications for the use of its
cryoablation system to treat atrial flutter.

“First Draw Period” is the Effective Date.

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

“Good Faith Deposit” is defined in Section 2.4(d).

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.



--------------------------------------------------------------------------------

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“Key Person” is Borrower’s Chief Executive Officer who is Edward F. Brennan, as
of the Effective Date.

“Lender” is any one of the Lenders.

“Lenders” shall mean the Persons identified on Schedule 1.1 hereto and each
assignee that becomes a party to this Agreement pursuant to Section 12.1.

“Lenders’ Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) for preparing, amending,
negotiating, administering, defending and enforcing the Loan Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings) or otherwise incurred with respect to Borrower.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan Documents” are, collectively, this Agreement, the Warrant, the Perfection
Certificate, any note, or notes or guaranties executed by Borrower, and any
other present or future agreement between Borrower and/or for the benefit of
Lenders and Agent in connection with this Agreement, all as amended, restated,
or otherwise modified.

“Loan Margin” is 668 basis points.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Lenders’ Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Lenders’ Expenses, Prepayment Fee, and other amounts Borrower owes
Lenders now or later, whether under this Agreement, the Loan Documents, or
otherwise, including, without limitation, all obligations relating to letters of
credit (including reimbursement obligations for drawn and undrawn letters of
credit), cash management services, and foreign exchange contracts, if any, and
including interest accruing after Insolvency Proceedings begin (whether or not
allowed) and debts, liabilities, or obligations of Borrower assigned to Lenders
and/or Agent, and the performance of Borrower’s duties under the Loan Documents.
Notwithstanding anything to the contrary contained herein, the term
“Obligations” shall not include obligations of Borrower under the Warrant or any
agreement or documents executed solely in connection with the Warrants.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

“Payment/Advance Form” is that certain form attached hereto as Exhibit B.

“Payment Date” is the first day of each calendar month.



--------------------------------------------------------------------------------

“Perfection Certificate” is defined in Section 5.1.

“Permitted Indebtedness” is:

(a) Borrower’s Indebtedness to Lenders and Agent under this Agreement and the
other Loan Documents;

(b) Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;

(c) Subordinated Debt;

(d) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(e) Indebtedness secured by Permitted Liens;

(f) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(g) other unsecured Indebtedness not otherwise permitted by Section 7.4 not
exceeding Fifty Thousand Dollars ($50,000) in the aggregate outstanding at any
time; and

(h) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (e) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower or its Subsidiary, as the case may
be.

“Permitted Investments” are:

(a) Investments shown on the Perfection Certificate and existing on the
Effective Date;

(b) (i) Cash Equivalents, and (ii) any Investments permitted by Borrower’s
investment policy, as amended from time to time, provided that such investment
policy (and any such amendment thereto) has been approved by Agent;

(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower;

(d) Investments consisting of deposit accounts in which Agent has a perfected
security interest;

(e) Investments accepted in connection with Transfers permitted by Section 7.1;

(f) Investments of Subsidiaries in or to other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries not to exceed One Hundred Thousand
Dollars ($100,000) in the aggregate in any fiscal year;

(g) Investments consisting of (i) travel advances and employee relocation loans
and other employee loans and advances in the ordinary course of business, and
(ii) loans to employees, officers or directors relating to the purchase of
equity securities of Borrower or its Subsidiaries pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors not to
exceed One Hundred Thousand Dollars ($100,000) in the aggregate in any fiscal
year;

(h) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business;

(i) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business; provided that this paragraph (i) shall not
apply to Investments of Borrower in any Subsidiary;



--------------------------------------------------------------------------------

(j) joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the exclusive and non-exclusive licensing of technology,
the development of technology or the providing of technical support, provided
that any cash Investments by Borrower do not exceed Fifty Thousand Dollars
($50,000) in the aggregate of any fiscal year; and

(k) the BSC Agreement.

“Permitted Liens” are:

(a) Liens existing on the Effective Date and shown on the Perfection Certificate
or arising under this Agreement and the other Loan Documents;

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, provided that no notice of any such
Lien has been filed or recorded under the Internal Revenue Code of 1986, as
amended , and the Treasury Regulations adopted thereunder;

(c) purchase money Liens (i) on Equipment acquired or held by Borrower incurred
for financing the acquisition of the Equipment securing no more than Two Hundred
Fifty Thousand Dollars ($250,000.00) in the aggregate amount outstanding, or
(ii) existing on Equipment when acquired, if the Lien is confined to the
property and improvements and the proceeds of the Equipment;

(d) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;

(e) statutory Liens securing claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other Persons imposed without action of
such parties, provided they have no priority over any of Bank’s Lien and the
aggregate amount of such Liens does not at any time exceed Fifty Thousand
Dollars ($50,000);

(f) Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations incurred in the
ordinary course of business, provided, they have no priority over any of Agent’s
Liens and the aggregate amount of the Indebtedness secured by such Liens does
not at any time exceed Fifty Thousand Dollars ($50,000);

(g) leases or subleases of real property granted in the ordinary course of
business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or intellectual property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Agent a security interest;

(h) licenses of intellectual property permitted under Section 7.1;

(i) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default;

(j) Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions,
provided that Agent has a first perfected security interest in the amounts held
in such deposit and/or securities accounts; and

(k) other unperfected and unattached Liens not described above or elsewhere in
this Agreement, arising in the ordinary course of business and not having or not
reasonably likely to have a material adverse effect on Borrower and its
Subsidiaries taken as a whole and not having any priority over the Lien in favor
of Agent.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.



--------------------------------------------------------------------------------

“Prepayment Fee” shall be an amount equal to :

 

  (i) for a prepayment made on or prior to the date which is one (1) year from
the Funding Date for such Term Loan, four percent (4.0%) of the principal amount
of such Term Loan prepaid; and

 

  (ii) for a prepayment made one day after the date which is one (1) year from
the Funding Date for such Term Loan , and prior to the applicable Term Loan
Maturity Date, three percent (3.0%) of the principal amount of such Term Loan
prepaid.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

“Second Draw Period” is the period of time commencing upon the occurrence of
(a) the FDA Approval Event, and (b) the Equity Event, through the earliest to
occur of (x) the date which is thirty (30) days after the occurrence of the
Equity Event, and (y) an Event of Default.

“Secured Promissory Note” is defined in Section 2.3.

“Secured Promissory Note Record” A record maintained by each Lender with respect
to the outstanding Obligations and credits made thereto.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Lenders (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
satisfactory to Agent and Lenders entered into between Agent, the Borrower and
the other creditor), on terms acceptable to Agent and Lenders.

“Subsidiary” means, with respect to any Person, any Person of which more than
50.0% of the voting stock or other equity interests (in the case of Persons
other than corporations) is owned or controlled, directly or indirectly, by such
Person or one or more of Affiliates of such Person.

“Term Loan” is a loan made by each Lender pursuant to the terms of Section 2.1.1
hereof.

“Term Loan Maturity Date” is, for each Term Loan, the date which is twenty-nine
(29) months after the first Payment Date with respect to such Term Loan.

“Transfer” is defined in Section 7.1.

“Treasury Note Maturity” is thirty six (36) months.

“Warrant” is that certain Warrant to Purchase Stock dated as of the Effective
Date executed by Borrower in favor of each Lender.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER: CRYOCOR, INC. By  

/s/ Greg Tibbitts

Name:   Greg Tibbits Title:   Chief Financial Officer By  

/s/ Ed Brennan

Name:   Ed Brennan Title:   Chief Executive Officer LENDERS: SILICON VALLEY
BANK, as Agent and as a Lender By  

/s/ Paritosh K. Choksi

Name:   Paritosh K. Choksi Title:   Executive Vice President
OXFORD FINANCE CORPORATION, as a Lender By  

/s/ R. Michael White

Name:   R. Michael White Title:   Relationship Manager ATEL VENTURES, INC., as a
Lender By  

/s/ MJ Altenburger

Name:   MJ Altenburger Title:   Chief Financial Officer



--------------------------------------------------------------------------------

SCHEDULE 1.1

LENDERS AND COMMITMENTS

 

Lender

   Commitment    Commitment Percentage  

Silicon Valley Bank

   $ 3,000,000.00    21.43 %

Oxford Finance Corporation

   $ 7,000,000.00    50.00 %

ATEL Ventures, Inc.

   $ 4,000,000.00    28.57 %

TOTAL

   $ 14,000,000.00    100.00 %



--------------------------------------------------------------------------------

EXHIBIT A

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements (but
excluding license agreements solely for the use of intellectual property of a
third party, with respect to which license Borrower is the licensee), franchise
agreements, General Intangibles (except as provided below), commercial tort
claims, documents, instruments (including any promissory notes), chattel paper
(whether tangible or electronic), cash, deposit accounts, all certificates of
deposit, fixtures, letters of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and

all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired (i) any copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and, to the extent
permitted under applicable law, any applications therefor, whether registered or
not, and the goodwill of the business of Borrower connected with and symbolized
thereby, know-how, operating manuals, trade secret rights, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing; provided, however, the Collateral shall
include all Accounts, license and royalty fees and other revenues, proceeds, or
income arising out of or relating to any of the foregoing, and (ii) any
ownership interest in foreign subsidiary to the extent such ownership interest
exceeds sixty-five percent (65.0%) of the total outstanding ownership interests
of such foreign subsidiary.

Pursuant to the terms of a certain negative pledge arrangement with Agent and
Lenders, Borrower has agreed not to encumber any of its copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, service marks and, to the extent
permitted under applicable law, any applications therefor, whether registered or
not, and the goodwill of the business of Borrower connected with and symbolized
thereby, know-how, operating manuals, trade secret rights, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing, without Agent’s prior written consent,
except as otherwise permitted in the Loan and Security Agreement.



--------------------------------------------------------------------------------

EXHIBIT B

Loan Payment/Advance Request Form

DEADLINE IS NOON P.S.T.*

 

Fax To:      Date:   

 

 

LOAN PAYMENT:

   CRYOCOR, INC.

From Account #                                        
                                

  

To Account #                                        
                                

(Deposit Account #)

  

(Loan Account #)

Principal $                                        
                                             

  

and/or Interest $                                        
                            

Authorized Signature:                                         
                    

  

Phone Number:                                                              

Print Name/Title:                                         
                                

  

LOAN ADVANCE:

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #                                        
                                

   To Account #                                        
                                

(Loan Account #)

  

(Deposit Account #)

Amount of Advance $                                        
                      

  

All Borrower’s representations and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects on the date of the
request for an advance; provided, however, that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof; and provided, further
that those representations and warranties expressly referring to a specific date
shall be true, accurate and complete in all material respects as of such date:

 

Authorized Signature:                                                          

  

Phone Number:                                                              

Print Name/Title:                                         
                            

  

OUTGOING WIRE REQUEST:

Complete only if all or a portion of funds from the loan advance above is to be
wired.

Deadline for same day processing is noon, P.S.T.

 

Beneficiary Name:                                         
                        

   Amount of Wire: $                                                          

Beneficiary Lender:                                         
                      

   Account Number:                                                            

City and State:                                         
                              

  

Beneficiary Lender Transit (ABA) #:                                  

   Beneficiary Lender Code (Swift, Sort, Chip, etc.):                        

(For International Wire Only)

Intermediary Lender:                                         
                    

   Transit (ABA) #:                                  
                                            

For Further Credit to:                                         
                    

  

Special Instruction:                                  
                                        
                                        
                                                                        

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

Authorized Signature:                                         
                    

   2nd Signature (if required):                                         
                

Print Name/Title:                                         
                              

   Print Name/Title:                                   
                                      

Telephone #:                                         
                                    

   Telephone #:                                         
                                      

--------------------------------------------------------------------------------

* Unless otherwise provided for an Advance bearing interest at LIBOR.



--------------------------------------------------------------------------------

EXHIBIT C

COMPLIANCE CERTIFICATE

 

TO:    SILICON VALLEY BANK, as Agent          Date:   

 

FROM:    CRYOCOR, INC.            

The undersigned authorized officer of Cryocor, Inc. (“Borrower”) certifies that
under the terms and conditions of the Loan and Security Agreement between
Borrower, Agent and the Lenders (the “Agreement”), (1) Borrower is in complete
compliance for the period ending                      with all required
covenants except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.8 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Agent. Attached are the
required documents supporting the certification. The undersigned certifies, in
the capacity as an officer of the Borrower, that these are prepared in
accordance with GAAP consistently applied from one period to the next except as
explained in an accompanying letter or footnotes or as otherwise permitted in
the Agreement. The undersigned acknowledges, in the capacity as an officer of
the Borrower, that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

   Complies

Quarterly 10Q with

Compliance Certificate

   Within 5 Business Days after filing with the SEC, unless available on EDGAR
   Yes    No 10-K and 8-K    Within 5 Business Days after filing with SEC,
unless available on EDGAR    Yes    No Console Location List    Quarterly,
within 15 Business Days    Yes    No

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

CryoCor, Inc.     APGENT USE ONLY By:  

 

      Name:  

 

    Received by:  

 

Title:  

 

      AUTHORIZED SIGNER       Date:  

 

      Verified:  

 

        AUTHORIZED SIGNER       Date:  

 

      Compliance Status:       Yes    No



--------------------------------------------------------------------------------

EXHIBIT D

SECURED PROMISSORY NOTE

 

$                        Dated:                     , 2007

FOR VALUE RECEIVED, the undersigned, CRYOCOR, INC., a              corporation
(“Borrower”), HEREBY PROMISES TO PAY to the order of [ATEL /SVB/OXFORD]
(“Lender”) the principal amount of                      Dollars
($                    ) or such lesser amount as shall equal the outstanding
principal balance of the Term Loan made to Borrower by Lender, plus interest on
the aggregate unpaid principal amount of Term Loan, at the rates and in
accordance with the terms of the Loan and Security Agreement by and between
Borrower and Silicon Valley Bank, as Agent, and the Lenders, including without
limitation, Silicon Valley Bank, ATEL Ventures, Inc., and Oxford Finance
Corporation (as amended, restated, supplemented or otherwise modified from time
to time, the “Loan Agreement”). If not sooner paid, the entire principal amount
and all accrued interest hereunder and under the Loan Agreement shall be due and
payable on Term Loan Maturity Date as set forth in the Loan Agreement.

Beginning on             , 2007, and on the Payment Date of each month
thereafter, Borrower shall make six (6) monthly payments of interest only in
arrears on the unpaid principal balance at the fixed rate per annum equal to
                     (    %) (the “Basic Rate”) as follows:

 

Interest only Installments    Amount    1-6    $                     each   

Thereafter commencing on                     , and on the Payment Date of each
month thereafter, Borrower shall make thirty (30) monthly payments of principal
and interest in arrears (such interest on the unpaid principal balance accruing
after                     , 2007, at a fixed rate per annum equal to the Basic
Rate) as follows:

 

Principal and Interest Installments    Amount    7-35    $                    
each    36    $                     (shall include the amount of the total
outstanding principal and interest, if any)

Borrower agrees to pay any initial partial month interest payment from the date
of this Note to the first Payment Date (“Interim Interest”) on the first Payment
Date.

Principal, interest and all other amounts due with respect to the Term Loan, are
payable in lawful money of the United States of America to Lender as set forth
in the Loan Agreement and this Secured Promissory Note. The principal amount of
this Note and the interest rate applicable thereto, and all payments made with
respect thereto, shall be recorded by Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Note.

The Loan Agreement, among other things, (a) provides for the making of a secured
Term Loan to Borrower, and (b) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.1.1(d) and
Section 2.1.1(e) of the Loan Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term Loan, interest on the Term Loan and all other amounts due Lender under
the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due. This Note shall be governed by, and construed and
interpreted in accordance with, the laws of the State of California.

Note Register; Ownership of Note. The ownership of an interest in this Note
shall be registered on a record of ownership maintained by Lender or its agent.
Notwithstanding anything else in this Note to the contrary, the right to the
principal of, and stated interest on, this Note may be transferred only if the
transfer is registered on such record



--------------------------------------------------------------------------------

of ownership and the transferee is identified as the owner of an interest in the
obligation. Borrower shall be entitled to treat the registered holder of this
Note (as recorded on such record of ownership) as the owner in fact thereof for
all purposes and shall not be bound to recognize any equitable or other claim to
or interest in this Note on the part of any other person or entity.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWER:

CRYOCOR, INC.

By:

 

 

Name:

 

 

Title:

 

 